Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 10/22/2021 has been received and considered. Claims 1-5 and 7-12 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims  1-5 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, Claims 1 and 9-10 recite the limitation “broad topology B” which is unclear what the limitation refers. It is interpreted as a topology that aggregates/connects all the nodes in the network except a line topology, a mesh topology, a star topology, a fully connected topology FC, and a ring topology R as claimed in Claim 1 and 9-10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cockburn et al. (US 20140365181 A1), in view of Menzel et al. (“Towards a Wireless Sensor .

As per Claim 1 and 9-10, Cockburn et al. teaches a building control system/ method/non-transitory computer readable medium storing an operation control program (Fig. 1-3) comprising: 
a memory configured to store a program ([0016], [0031]-[0032]); and 
a processor ([0016], [0031]-[0032]); wherein 
the processor executes the program ([0016], [0031]-[0032]) to: 
read metadata representing a configuration of a building to acquire primitives of the building from a building information model ([0033] “extract semantic data from building information modeling (BIM) data associated with a building.”), read and acquire basic models corresponding to the acquired primitives from a basic operation control model database based on determining that at least one of the acquired primitives corresponds to a primitive included in the basic models ([0025] “The BIM data associated with the building can include data associated with the components (e.g., control components), equipment, devices, networks (e.g., control networks), areas, spaces, and/or properties of the building”, [0034] “Geometry modeling module 332 can generate a number of 3D geometrical models of the building based on the BIM data associated with the building.”), and send out the acquired basic models ([0046] “Geometry model dispatcher module 336 can generate a 3D building management system for the building using one of the number of 3D geometrical models generated by geometry modeling module 332”, Fig. 3 element 332->336); 

control an operation of the building based on the converted operation control model ([0016] “a three dimensional (3D) building management system (e.g., a system used to monitor and/or control a building)”),
the primitives include: 
structure primitives representing structures of elemental units of the building ([0002], [0018], [0025], [0033] “areas, spaces, and/or properties of the building”); 
equipment primitives representing equipment units disposed in the building ([0018], [0025], [0033] “The BIM data associated with the building can include data associated with the components (e.g., control components), equipment,”); and 
topology primitives representing spatial relationships of the structure primitives 2 Appln. No.: 15/770,907 and the equipment primitives  ([0018], [0025], [0033], “taxonomy, hierarchy, and/or topology data from the BIM data (e.g., taxonomy, hierarchy, and/or topology data 
…, and 
the basic models include basic models corresponding to the structure primitives, the equipment primitives, and the topology primitives ([0018], [0025], [0033]-[0034]).
Cockburn et al. fails to teach explicitly the topology primitives include a primitive for a line topology, a primitive for a mesh topology, a primitive for a star topology, a primitive for a fully connected topology FC, a primitive for a ring topology R, and a primitive for a broad topology B.
Menzel et al. teaches the topology primitives include …, a primitive for a mesh topology (section 2.2 “mesh networking”, section 4 “meshed topology”), …, and a primitive for a broad topology B (section 3.3, “hybrid, hierarchical network topology”, Fig. 4 “hybrid network topology”).
Further Schlueter teaches the topology primitives include a primitive for a line topology, a primitive for a star topology, a primitive for a fully connected topology FC, a primitive for a ring topology R (Pg 107-110 “Fully / Partially Connected Mesh”, “Star Topology”, “Bus Topology”, “Ring Topology”).
Cockburn et al., Menzel et al. and Schlueter are analogous art because they are all related to a building management system.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Menzel et al. into Cockburn et al.’s invention to obtain the 

As per Claim 2, Cockburn et al. teaches wherein the operation control model is incorporated with the building information model ([0023], [0025] “The BIM data associated with the building can include data associated with the components (e.g., control components), equipment, devices, networks (e.g., control networks), areas, spaces, and/or properties of the building,”).

As per Claim 3, Cockburn et al. teaches wherein each basic model includes one or more parameters defining a function of the basic model ([0023]).

As per Claim 4, Cockburn et al. teaches wherein the processor executes the program to: 
read and extract the metadata to acquire the primitives ([0039] “a geometry based region of interest display rule can highlight all BIM objects within a particular distance (e.g., 10 meters)…. a region of interest display rule can be topology based (e.g., the particular region of interest can be a topology based region).”), refer to the basic operation control model database to 
send out the acquired basic models to the modeling unit (Fig. 3 element 332 -> element 336); and 
read and extract the metadata to acquire overall topology information of the building, 
and send out the overall topology information to the modeling unit ([0025]), and 
combine the basic models by using the overall topology information to generate the operation control models (Fig. 3, [0046]).

As per Claim 7, Cockburn et al. teaches wherein the operation control model is updated based on the building condition information that is received after the generation of the operation control model ([0023]).

As per Claim 8, Cockburn et al. teaches wherein the building condition information includes resent measurement data of the building condition, an operation history of the building, and a prediction of the building condition ([0023], [0028]).

As per Claim 11, Cockburn et al. teaches wherein the at least one of the acquired primitives and the primitive included in the basic models each represent at least one of a structure primitive, an equipment primitive and a topology primitive ([0018], [0025], [0028], [0033], [0043]-[0044]), 

wherein the equipment primitive represents at least one type of equipment ([0018], [0025], [0028], [0033], [0043]-[0044]), and 
wherein the topology primitive represents at least one type of floor plan ([0018], [0021], [0026], [0034]).  

4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cockburn et al. (US 20140365181 A1), in view of Menzel et al. (“Towards a Wireless Sensor Platform for Energy Efficient Building Operation”) and Schlueter (“Model-base, performance-oriented building design employing distributed service systems”) as applied to claim 1-4 and 7-11 above, and further in view of Pavlak et al. (US 20180219374 A1).
As per Claim 5, Cockburn et al. as modified by Menzel et al. and Schlueter fails to teach explicitly wherein 
The processor executes the program to:
Compare each primitive with the basic models in the basic operation control model database; 
select a corresponding basic model in response to a case that the corresponding basic model has the same configuration as the compared primitive; and 
select a basic model that corresponds to the compared primitive as the corresponding basic model in response to a case that there is no basic model having the same configuration as the compared primitive. 
Cockburn et al., Menzel et al., Schlueter, and Pavlak et al. are analogous art because they are all related to a building management system.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Pavlak et al. into Cockburn et al. as modified by Menzel et al. and Schlueter’s invention to obtain the invention as specified in Claim 5. In particular, building management system with a network topology of equipment node locations as taught by Menzel et al. would have been easily conceived by one having ordinary skill in the art to provide multiple routes between nodes to improve scalability and reliability of the system during building management operation (section 2.2).  Further Schlueter teaches distributed building service systems that contain key-elements such as building geometry and components and networks which address the physical connection of the components (Pg 107) to establish the building service system for the entire building (Pg 107) with a most efficient set of connections between the nodes (Pg 87).
Furthermore, selecting a best optimal matching system based on comparison as taught by Pavlak et al. would have been easily conceived by one having ordinary skill in the art to select appropriate metadata, such as structure primitives, equipment primitives, topology primitives, etc. 

12 is rejected under 35 U.S.C. 103 as being unpatentable over Cockburn et al. (US 20140365181 A1), in view of Menzel et al. (“Towards a Wireless Sensor Platform for Energy Efficient Building Operation”) and Schlueter (“Model-base, performance-oriented building design employing distributed service systems”) as applied to claim 1-4 and 7-11 above, and further in view of Sridharan et al. (US 20170115642 A1).
As per Claim 12, Cockburn et al. as modified by Menzel et al. and Schlueter teaches … wherein the at least one type of equipment is at least one of an air conditioning unit, a lighting unit, an elevator, an escalator, and a plumbing installation (Cockburn et al. : [0018], [0028], [0035]), and 
wherein the at least one type of floor plan is at least one of an arrangement of rooms and halls and an arrangement of floors (Cockburn et al. : [0034], “the floor plan for one of the floors of the building”, [0043]-[0044]).
Cockburn et al. as modified by Menzel et al. and Schlueter fails to teach explicitly wherein the at least one type of room is at least one of a meeting room, an office room, an elevator hall, and an entrance hall.
Sridharan et al. teaches wherein the at least one type of room is at least one of a meeting room, an office room, an elevator hall, and an entrance hall ([0113]).
Cockburn et al., Menzel et al., Schlueter, and Sridharan et al. are analogous art because they are all related to a building management system.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Sridharan et al. into Cockburn et al. as modified by Menzel et al. 
In addition, BIM data representing spaces within the building level e. g. conference rooms, offices, etc. as taught by Sridharan et al. would have been easily conceived by one having ordinary skill in the art to represent any of plurality of entities adequately that provide building-related service ([0002]-[0003]). 

Response to Arguments
6. 	Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 and 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument – in view of Menzel et al. and Schlueter.


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146